                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

 MELINDA J. CARR and ALISTAIR P. CARR,

                            Plaintiffs,
                                                             OPINION AND ORDER
        v.
                                                                   17-cv-413-wmc
 NEW GLARUS SCHOOL DISTRICT,

                            Defendant.


       Pro se plaintiffs Melinda J. Carr and Alistair P. Carr are appealing from the results

of a three-day due process hearing under the Individual with Disabilities Education Act

(“IDEA”). On behalf of their son, “S.C.,” the Carrs are specifically challenging an April12,

2017, decision by Administrative Law Judge Sally Pederson, denying their claims that the

New Glarus School District (“District”) failed to provide S.C. with a free, appropriate

public education (“FAPE”) during the 2015-2016 school year, as guaranteed by the IDEA,

by: (1) not offering a math class appropriate to meet S.C.’s needs nor paying the cost of a

needs-appropriate math class at the University of Wisconsin-Madison; and (2) not

implementing various provisions of his individualized education program (“IEP”). (ALJ

Dec. (dkt. #22-1) at 2, 13-14, 16-17.)      Both the District and the Carrs are seeking

summary judgment. (Dkts. ##67, 71). For the reasons that follow, the court will grant

the District’s motion, deny the Carr’s motion and direct entry of final judgment.
                                      UNDISPUTED FACTS 1

I.        S.C.’s Educational Background


          In 2012, an IEP team in the District identified S.C. as a child with a traumatic brain

injury (“TBI”), whose resulting disability made him eligible to receive special education

and related services. Before his December 2010 injury, S.C. had been identified as a gifted

and talented student. S.C.’s IEP included the results of a 2013 assessment of his post-

injury abilities, called the “Adolescent Test of Problem Solving” or “TOPS2.” (AR (dkt.

#13), Ex. 21 at 56.) 2 That evaluation placed S.C. in the 16th percentile for “Making

Inferences,” and the 25th percentile for “Transfer Insights.”                    Following the 2013

assessment, a Speech and Language Therapist (“SLT”) unsurprisingly identified “Making

Inferences” as an area of weakness for S.C.

          The Carrs were residents of the Belleville School District during the relevant time

period. For the 2015-2016 school year, however, they applied to enroll S.C. in the Oregon

and New Glarus School Districts. S.C. began that school year in the Oregon School

District, and that district developed an IEP for him. After the first week of school, however,

the Carrs requested that S.C. be allowed to transfer to the New Glarus School District.

After the District accepted, S.C. began attending the New Glarus High School as a junior




1
 The following facts are drawn from the parties’ proposed findings of fact and responses, as well as
underlying testimony and exhibits submitted during the due process hearing. Unless otherwise
noted, the following facts are undisputed.
2
     Record cites are to the administrative record of the due process hearing.

                                                    2
in September 2015. At the time, the district also accepted the August 2015 IEP created

by the Oregon School District.

       The August 2015 IEP provided that S.C. would participate full-time with non-

disabled peers in regular education classes, but that he would also receive special education

services for 15 minutes once a week from special education staff. The special education

services were described in the IEP as “academic self-management” which focused on

teaching S.C. “study skills and following up with organization and prioritization.” The

IEP further provided for multiple services and aids:

       (a) Double time on math assessment(s);

       (b) Use of personal cell phone for organizational purposes;

       (c) Pair written directions and information with verbal cues to support awareness
           and memory. Repetition of cues if [S.C.] does not respond;

       (d) Checks and reminders for understanding of instructions, task requirements, due
           dates, study strategies, and assistance breaking down long-term
           assignments/projects into components with due dates - to be provided by
           regulation education staff 10 minutes three times per week;

       (e) For situations where [S.C] missed a component of the requirements due to faulty
           executive functioning, extended timeline for assignment completion or redoing
           assignment(s); and

       (f) Must follow class policy to qualify for retake of summative assessments, may
           retake assessments for replacement grade.

The IEP also contained two annual goals. The first goal was for S.C. to “break down

assignments and organize his work so that he is able to turn in 100% of summative and

formative assignments on time.” The IEP indicated that S.C.’s progress in attaining this

goal would be measured by discussions between S.C. and his teachers. This first goal set

forth five, short term objectives: (1) S.C. will use an organizational system of his choice

                                             3
and share it with his case manager at least one time a week; (2) S.C. will independently

use a study skill strategy and communicate with his case manager by email to study for all

tests at least three days before the summative assessments; (3) S.C. will independently

review summative assignment requirements/rubrics in an email to his case manager at least

three days before they are due; (4) S.C. will independently complete a check list of tasks

to be completed for each assignment and check them off as they are completed daily; and

(5) S.C. will independently set reminders on his personal cell phone for nightly activities

to be completed on a daily basis. However, as for each of these objectives, the IEP did not

require any teacher or staff member to: verify the accuracy of S.C.’s self-reporting of

missing and completed assignments; check his grades and missing assignment on the school

intranet; consult with other teachers to determine if S.C.’s grades were lower than expected

due to incomplete rubrics; or consult with other teachers about working with S.C. on study

strategies.

       The IEP’s second annual goal was that S.C. “will research at least three career

opportunities of his interest by the end of the IEP.” This second goal similarly set interim

objectives for S.C. to reach: (1) explore at least three careers and evaluate how they meet

both his interests and his skill sets; (2) explore the entry requirements and career

educational path for the careers he identified; and (3) identify at least three, post-secondary

schools with programs in his area of interest and identify admission requirements.

       On September 11, 2015, S.C.’s special education teacher/case manager, Shannon

Castrodale, provided S.C.’s regular education teachers with his “IEP At-a-Glance,”

informing them of the basic accommodations and modifications in S.C.’s IEP that they

were responsible for implementing. (AR (see dkt. #3), Ex. 12, at NGSD-0143-44.) S.C.’s

                                              4
IEP At-a-Glance is a two-page document that lists his name, grade, disability, his case

manager/special education teacher (Castrodale), and a chart that set forth S.C.’s seven

accommodation/modifications for his regular teachers to implement, as well as the

frequency and location for those accommodations. The accommodations listed were:

       •   extended time for math tests and quizzes (up to 2 times the allotted time), for
           all assignments;

       •   use of cell phone for organizational purposes; pair written directions and
           information with verbal cues to support awareness and memory - repeat verbal
           cues if S.C. does not respond;

       •   checks and reminders for understanding instructions, task requirements, due
           dates, study strategies;

       •   assistance breaking down long term assignments and projects into components
           with due dates, for multi-step and large assignments and projects;

       •   extended timeline for assignment completion or redoing an assignment, when
           S.C. missed a component of the requirements due to faulty executive
           functioning; and

       •   may retake assessments for a replacement grade, provided that he follows the
           class policy for the retake.

The “IEP At-a-Glance” document also included four bullet points of “other important

information”: S.C. is highly motivated to do well; S.C. has difficulty with long-term

memory due to his injury, so it is important to touch based with him prior to assessments

with study tips; S.C. uses a planner on a daily basis and will take a snapshot and share it

with teachers for the teacher to check for accuracy; and Melinda Carr requested to be

contacted if his grades fall below 90% or S.C. is not turning in his homework.

      At the due process hearing, the Carrs disputed a number of issues related to the IEP-

At-a-Glance. For example, the Carrs claimed that: (1) S.C.’s IEP was not made available

to his teachers; and (2) the IEP At-a-Glance failed to properly inform his teachers of a
                                           5
number of requirements set forth in the IEP.              The Carrs further disputed whether

Castrodale fulfilled S.C.’s IEP goals and objectives, pointing out that Castrodale did not

notice every instance in which S.C. missed an assignment. 3

       According to the District’s special education teacher, Shannon Castrodale, she met

with S.C. fifteen minutes per week to work on academic self-management. These meetings

included: checking S.C.’s planner to make sure he had recorded his assignments; reviewing

and discussing S.C.’s study plans for upcoming tests, assignments and projects; working

with him on strategies and study skills to help him turn in assignments on time; and

discussing and checking his grades. Castrodale also conducted a weekly check of S.C.’s

grades on Canvas, the District’s electronic grade book system.              In doing this check,

Castrodale could see if S.C. had missing assignments. Moreover, when S.C. did have

missing assignments, Castrodale claims she contacted the regular education teachers to

check on the status of the assignments. S.C. did not turn in all of his assignments on time,

and Castrodale was not satisfied that fifteen minutes was a sufficient amount of time for

her to consistently accomplish all of these tasks with S.C.

       While the Carrs insist that Castrodale did not actually conduct these weekly

meetings until November 11, 2015, which was the point when Castrodale started saving

her Case Manager Notes, they cite no specific evidence suggesting that the earlier meetings

never took place. Melinda Carr also insists that Castrodale did not actually check S.C.’s




3
   Because the Oregon School District did not fax S.C.’s full IEP until September 17, 2015, the
Carrs suggest that the defendant District let S.C. start without an IEP in place. However, the record
establishes that S.C.’s special education teacher already had and circulated the IEP-At-a-Glance
within the defendant District on September 11, 2015. Accordingly, the Carrs cannot reasonably
dispute that the District did not have the IEP until September 17.

                                                 6
grades, relying on an October 15, 2015, email from Castrodale reporting that S.C.’s grades

were mostly A’s and B’s, while a D grade in pre-calculus was “news to her.” (AR, Ex. 27.)

In that email, however, Castrodale also reported that she had been checking in with S.C.

two times a week about his grades.

       The parties do not dispute that S.C.’s chosen organizations system was a paper

planner and that Castrodale reviewed the planner with S.C. on a weekly basis. According

to Castrodale, she also asked S.C. to send her emails about his study strategies at least

three days before a test and to program reminders of activities and assignments into his

cell phone. In contrast, the Carrs maintain that Castrodale did not tell S.C. to email her

until December of 2015. Castrodale also testified that when S.C. did not email her, she

asked him to write reminders to himself, continued to discuss those issues, and provided

him with prompts during their weekly meetings. While Castrodale created progress reports

for S.C. for each trimester, these progress reports did not accurately report all of S.C.’s

missing assignments. 4

       With respect to the IEP’s second goal related to S.C.’s career, Castrodale worked

with him on one specific career. Since S.C. already had an interest in sound engineering,

they discussed the colleges S.C. was interested in, and Castrodale provided S.C. with

printouts of the entrance requirements for those colleges.




4
 Castrodale testified that she asked S.C. to add tasks to his checklist of items to complete, but she
did not force him to do them independently.

                                                 7
II.    The District’s Math Curriculum


       In the first trimester of the 2015-2016 school year, S.C. was enrolled in a pre-

calculus math class that used the College Preparatory Math (CPM) methodology. It so

happens that the District adopted this methodology as part of a new math curriculum for

the 2015-2016 school year.      CPM requires students to use deductive and inductive

reasoning to work on math problems with their peers, and then receive feedback, assistance

or redirection from the math teacher and their peers. This new method differs from the

traditional method which focuses on direct teacher instruction. However, CPM had been

adopted by other school districts in Dane County as well.

       S.C.’s pre-calculus class was comprised of five students. On September 23, 2015,

Melinda Carr sent S.C.’s math teacher, Lauren Walker, an email asking about the CPM

approach, as well as informing Walker that due to S.C.’s TBI, he has problems with

organization and deductive reasoning, but responds well to inductive reasoning, meaning

that he can grasp information told directly to him. (AR, Ex. 15 at NGSD-0165.) Walker

responded by explaining the CPM philosophy and emphasizing that the best way for

students to learn is to work in groups at problem-solving.

       At the hearing, the Carrs submitted considerable evidence pertaining to the

appropriateness of CPM for S.C.’s unique needs.         To their understanding, the CPM

method applies the same principles evaluated in a “critical thinking” assessment, like the

sub-test for “Making Inferences” that was a part of S.C.’s TOPS2 assessment. During the

hearing, Walker acknowledged the difficulty S.C. had drawing inferences using deductive

reasoning, which could make the CPM approach difficult.          However, Walker further

testified that as a part of her daily lessons, she would check in with the class to determine
                                             8
whether her students were tracking and learning on a daily basis, and that her one-on-one

meetings with S.C. addressed the problems he was having. (AR, Tr. at 360-61.) Unlike

his parents, Walker did not conclude that S.C. could not learn pre-calculus using CPM.




III.   S.C.’s Performance Issues and the Parties’ Attempts to Revise the IEP

       During an October 2015 parent-teacher conference, Melinda learned that S.C.’s

pre-calculus grade at that point was a D. Melinda discussed her concern with Walker, as

well as some apparent gaps in S.C.’s algebra skills from his prior school year. Afterwards,

Walker began meeting with S.C. a few times a week to assist S.C. with homework and

provide direct instruction as needed. Walker also began serving as S.C.’s coach for Khan

Academy, a free on-line program that provides direct math instruction.

       Trigonometry was part of S.C.’s pre-calculus class, and S.C. failed a trigonometry

test on November 24, 2015, and he also failed the retake. Accordingly, in December of

2015, Melinda asked Walker to add trigonometry to S.C.’s Khan assignments. On January

5, 2016, Walker responded to Melinda’s request, telling her that she would add

trigonometry, but that the Khan Academy database for trigonometry was not very

extensive. Ultimately, despite the D-average in October and failed test in November, S.C.

ended the first trimester with a C+ grade in pre-calculus. His other grades included A’s in

introduction to engineering, band and history, and a B+ in literature.

       Based on his C+ grade, the Carrs were concerned that S.C. might not be eligible for

calculus for his senior year. In an email to the Carrs, however, Walker assured the Carrs

that pre-calculus grades were not the only measure used in considering a student for

calculus. In fact, Walker relayed that she had worked with other students to make a plan

                                            9
and set improvement goals to eventually make them eligible for calculus. Still, as a result

of the Carrs’ concerns, the District convened an IEP team meeting on December 2, 2015,

to discuss S.C.’s math instruction. Melinda, S.C., Walker, Castrodale, and the District’s

special education director attended this meeting. The group discussed potential changes

to S.C.’s IEP goals to provide more services related to his study skills and organization, as

well as providing him more math instruction services. Unfortunately, this team meeting

did not go well: Melinda did not agree to any of the proposed changes to S.C.’s IEP, and

after approximately 45 minutes, Castrodale became upset and left.

       On December 7, 2015, Melinda requested another IEP team meeting, indicating

that she wanted to revise S.C.’s IEP to change it to a “consultation” IEP. She also requested

that in the meantime S.C.’s math teacher continue monitoring his Khan academy

assignments and to stop Castrodale’s meetings with S.C. until after the next meeting. The

team meeting to address those requests was scheduled for after the holidays.

       On December 18, 2015, however, Melinda met separately with the New Glarus

High School principal and the special education director to discuss whether S.C. could take

a math class in another district. According to both the principal and special education

director, they told Melinda that there was no need to set up a distance-learning math

program because the high school already had a pre-calculus teacher who could meet S.C.’s

math needs. Melinda not only disputes the principal and teacher’s version of the meeting

on December 18, she testified that neither one gave her an answer about S.C. taking a

math class outside of the District curriculum. 5 From that time until January 2016, when


5
  During this informal meeting, Melinda further insists that she discussed S.C.’s Speech and
Language Therapy (“SLT”) results in his IEP Evaluation report, which she viewed to indicate that
S.C. would not benefit from the CPM instruction method. However, Melinda cites no evidence
                                              10
S.C. left the math class, Walker continued to provide additional support services and

accommodations for S.C.

       Before the January 7, 2016, IEP team meeting, Castrodale provided the Carrs a draft

IEP. Present at the meeting were Melinda, the parent advocate, the high school principal,

the special education director, Castrodale, Walker, the school psychologist (Jane O’Brien),

and the special education director from the Belleville School District. There was not an

SLT specialist at the meeting, and none of the meeting participants had consulted such a

specialist beforehand. The focus of this follow-up meeting was S.C.’s math instruction.

While Melinda requested a new math goal be added to the IEP, school psychologist

O’Brien opined that S.C. did not need a math accommodation because his assessments did

not show a math learning disability. The Carrs also requested that the IEP be changed to

a “consultation” IEP, effectively meaning that the only special education service would be

a meeting with Castrodale once per trimester. However, the District recommended just

the opposite: an increase in S.C.’s special education services to 60 minutes per week to

give Castrodale more time to work on academic coaching, so that S.C. could become more

independent in his study skills in preparation for college.

       Again, the IEP team failed to reach a consensus. Instead, after ending the meeting,

Melinda requested a “facilitated meeting,” while the special education director informed

the Carrs that the District intended to implement a revised IEP in 15 days that increased

S.C.’s special education services. During that meeting, Melinda did not suggest that they

were considering enrolling S.C. in a math class at the UW-Madison, nor did she request



that she actually testified about this before the ALJ, nor does she cite to any other evidence
suggesting that they discussed S.C.’s SLT results.

                                             11
that the District place S.C. in such a class or request the District to pay for it. Before the

Carrs left that day, the special education director asked each of the other team members

their opinions about the District’s proposed revisions to the IEP. Additionally, according

to the Carrs, the special education director later wrote in an email to the Carrs that they

could do whatever they wanted, but that the District would not provide the modification

the Carrs were seeking. (See AR, Ex. 38.)

       On January 13, 2016, Melinda met with the New Glarus High School principal to

ask about enrolling S.C. in a UW-Madison math class for spring semester, instead of

continuing pre-calculus in the District. Although the principal did not believe that S.C.

had exhausted all available high school courses in the subject area first, he signed a form

agreeing that S.C. had met all the pre-requisites for the course. (AR, Ex. 41.) At that time,

Melinda did not request that the District pay for the cost of that class. 6 At no point did

the Carrs provide the District with prior written notice that they were enrolling S.C. at

UW-Madison.

       On January 15, 2016, the special education director provided the Carrs with the

revised IEP, which had been discussed at the January 7 IEP meeting. The revised IEP

contained one annual goal (“[S.C.] will stay current with his class work and prepare for

assessments by meeting”), and set seven objectives related to planning, organization skills

and study strategies. It further provided that S.C. would receive special education services

in the form of academic coaching in the special education resource room, twice per week,



6
   The District maintains that Melinda actually indicated that they (the Carrs) would pay for it.
The Carrs dispute this fact, claiming that Melinda affirmatively asked the District to pay for it at
this time. However, the evidence she cites in support is her testimony that she did not ask the
principal until later, on March 1, 2016, if the District could pay for the math course.

                                                12
20 minutes each time. The revised IEP also described several supplemental aids and

services to be provided to S.C. by regular education teachers, including double time on all

math assessments.

       Unfortunately, the revised IEP was never successfully launched. Instead on January

22, 2016, the special education director learned that plaintiffs filed a request for a

facilitated IEP with the Wisconsin Special Education Mediation System, prompting the

director to inform the Carrs that the District would wait to implement the revised IEP and

continue implementing the September 2015 IEP. The District agreed to a facilitated IEP,

but after the first facilitator withdrew, the Carrs cancelled the rescheduled meeting. At

that point, the Carrs requested a mediation and the District declined. At some point in

March of 2016, the District then implemented the revised IEP for approximately one week,

but stopped once the Carrs filed a complaint with the Department of Public Instruction

(“DPI”). The District then reverted back to the September 2015 IEP. Ultimately, S.C.

received a grade of B- in the traditionally taught math class at UW-Madison. By the

January 2017 due process hearing, S.C. had transferred back to the Belleville School

District.

       In their DPI complaint, the Carrs requested an order requiring the District to pay:

(1) $5,537 to cover the cost of the UW-Madison math class; and (2) $20,250 to cover the

cost of 14 months of executive functioning coaching for S.C. following the District’s alleged

failure to provide executive functioning coaching to S.C. for the 2015-2016 school year, as

contemplated by the September 2015 IEP.




                                             13
IV.    S.C.’s June 2016 Evaluations

       After the 2015-2016 school year, but before the due process hearing, the Carrs

requested a Comprehensive Psycho-Educational Assessment for S.C., and he was evaluated

by a private school psychologist, Nira Scherz-Busch. As a part of this evaluation, S.C. took

several tests, including the “Wechsler Adult Intelligence Scale - 4th edition.” S.C.’s verbal

IQ result was 141, placing him in the 99th percentile. In Scherz-Busch’s opinion, S.C. was

also in the “superior range” for math calculation and fluency, but he struggled with math

reasoning, and his “preferred mode” of processing was determined to be deductive, rather

than sequential reasoning, meaning that “he does better being taught the big picture and

then fitting the details into the big picture.” (AR, Tr. 283, lns. 12-19.) While Scherz-

Busch recommended several accommodations in her subsequent report, she made no

specific recommendations about the type of math teaching that S.C. required or otherwise

opined about the appropriateness of the CPM method. (AR, Ex. 29 at 5-7.)




V.     The ALJ’s Conclusions 7

       On October 31, 2016, the DPI received the Carrs’ request for a due process hearing,

and the matter was referred to ALJ Sally Pederson as Case No. DPI-16-0027. ALJ Pederson

conducted the due process hearing over three days, January 12, February 22, and February

23, 2017. During the hearing, both Carrs were in attendance, as well as representatives




7
   The Carrs dispute the majority of the District’s proposed findings of fact purporting to recount
ALJ Pederson’s conclusions. Certainly the Carrs are entitled to argue the merits of the ALJ’s
conclusions, which the court addresses below in resolving their claims, but those arguments do not
create a genuine issue of fact related to the ALJ’s conclusions as set forth in defendants’ proposed
finding of fact.

                                                14
from the District. The ALJ heard testimony from the Carrs, their witnesses, as well as

witnesses from the District, and received 57 exhibits. On April 12, 2017, the ALJ reached

the following conclusions: (1) from January to May 2016, the District provided S.C. with

FAPE, despite not offering a math class requested by the Carrs and by not paying the cost

of S.C. taking a needs-appropriate math class at the University of Wisconsin-Madison; and

(2) during the 2015-2016 school year, the District provided S.C. with FAPE because it

adequately implemented his IEP. (ALJ. Dec. (dkt. #22-1) at 2, 13-14, 16-17.)

       A.     Reimbursement for UW-Madison Math Course

       More specifically, the ALJ determined that the District had no obligation to

reimburse plaintiffs for the cost of S.C.’s UW-Madison math class on two grounds. First,

the ALJ began with the threshold inquiry in any reimbursement question under the IDEA:

whether the District had already offered S.C. a FAPE that met his individual needs. The

Carrs had argued that the District denied S.C. a FAPE by refusing to revise his IEP in

January 2016 to include a pre-calculus course taught using a traditional methodology

through verbal presentation of the material. However, the ALJ rejected that argument,

concluding that S.C. was offered FAPE because: (1) the September IEP did not include

math special education services; (2) his math teacher started working with him in October,

when his pre-calculus grad fell to a D, and S.C. ended up with an improved grade (C+) at

the end of the trimester; (3) S.C.’s math teacher felt that he made meaningful progress; (4)

S.C.’s parents refused to add a math goal during the January 2016 IEP meeting, instead

preferring that S.C. be taught math using a traditional methodology; (5) the District had

discretion to determine whether to use the CPM or traditional methodology to teaching




                                            15
math; and (6) pre-calculus was challenging for S.C., as well as most regular education

students in that advanced class.

       With respect to the Carrs’ January 2016 request, the ALJ found that the Carrs had

rejected the District’s proposal to provide S.C. special education services, and the District

had discretion to determine what instructional methodology it would use. In any event,

the ALJ found CPM was not inappropriate for S.C., finding in particular that S.C.’s

performance in math improved in October of 2015 when his teacher started working with

him more closely. 8


       Second, the ALJ pointed out a reimbursement may be denied under the IDEA if the

parents (1) failed to inform the IEP team that they were rejecting the school district’s

proposed placement and (2) failed to state their intent to enroll their child in a private

school at the most recent IEP meeting or ten days before removal. The ALJ further noted

that reimbursement can be rejected upon a finding that the parents acted unreasonably

under 20 U.S.C. § 1412(a)(10)(C)(iii)(1). While the ALJ found the Carrs had made it

apparent at the January 2016 IEP meeting that they did not agree with the revised IEP

(and that their decision to end the meeting was sufficient to notify the District that they

were rejecting the District’s proposal), the ALJ further found the Carrs failed to inform the




       8
          The ALJ acknowledged in a footnote that the Carrs had raised an additional argument in
their post-hearing briefing, claiming the District violated the IDEA by not including an SLT
specialist on S.C.’s IEP team who could interpret the instructional implications of his IEP
Evaluation results. In the Carrs’ view, school psychologist Jane O’Brien was not qualified to do
this. However, the ALJ was unpersuaded by this argument. Moreover, as the ALJ also pointed out,
the Carrs had not raised this issue in their due process hearing request as required by Wis. Stat. §
115.80(4) (providing that “the party requesting the hearing may not raise issues at the hearing that
were not raised in the notice … unless the other party agrees”).

                                                16
District that they were considering enrolling S.C. in UW-Madison and, instead,

unilaterally enrolled him in that class. 9


       B.     Implementation of IEP Provisions


       Next, the ALJ concluded plaintiffs failed to meet their burden to show that the

District failed to provide S.C. with several provisions of the IEP. Since plaintiffs challenge

each of ALJ Pederson’s six conclusions, the court addresses them in greater detail below.

To summarize, however, ALJ Pederson rejected the Carrs’ arguments that: (1) the IEP At-

a-Glance was an improper way to inform S.C.’s regular education teachers about his needs;

and (2) Castrodale failed to carry out various obligations under the IEP related to S.C.’s

organization, planning, assignment completion, and transition goals.




                                             OPINION

       Plaintiffs Melinda and Alistair Carr are exercising their right to challenge the ALJ’s

decision made after an IDEA due process hearing in federal court under 20 U.S.C. §

1415(i)(2). In reviewing that decision, the court must: (i) receive the records of the

administrative proceedings; (ii) … hear additional evidence at the request of a party; and

(iii) basing its decision on the preponderance of the evidence, … grant such relief as the

court determines is appropriate.” § 1415(i)(2)(C). Accordingly, this court’s obligation is

to “make an independent decision based on the preponderance of the evidence,” while



9
  The ALJ specifically found that the principal’s signature on the enrollment form did not
constitute notice under the IDEA and Wisconsin special education statutes. In any event, the
ALJ found that S.C.’s parents had acted unreasonably in enrolling him unilaterally at UW-
Madison.

                                               17
giving “due weight to the determinations made during the state administrative process.”

Board of Educ. of Tp. High Sch. Dist. No. 211 v. Ross, 486 F.3d 267, 270 (7th Cir. 2007)

(citing Board of Educ. of the Hendrick Hudson Cent. Sch. Dist. v. Rowley, 458 U.S. 176, 206

(1982)); see also Board of Educ. v. Murphysboro v. Illinois Board of Education, 41 F.3d 1162

(7th Cir. 1994) (the district court is obligated to “independently determine whether the

requirements of the Act have been satisfied”).

       At the same time, the Seventh Circuit cautions that in reaching its independent

decision, a district court should not “substitute [its] own notions of sound educational

policy for those of the school authorities.” Heather S. v. State of Wis., 125 F.3d 1045, 1052-

53 (7th Cir. 1997); Patricia P. v. Board of Educ. of Oak Park, 203 F.3d 462, 466 (7th Cir.

2000) (“courts do not have special expertise in the area of educational policy, they must

give ‘due weight’ to the results of the administrative decisions”). In resolving the parties’

cross motions for summary judgment, therefore, this court’s standard of review “differs

from that governing the typical review of summary judgment.” Heather S. v. State of Wis.,

125 F.3d 1045, 1052 (7th Cir. 1997). Specifically, judgment may still be appropriate

“when facts are in dispute, … based upon a preponderance of the evidence.” Beth B. v. Van

Clay, 282 F.3d 493, 496 n.2 (7th Cir. 2002). Furthermore, in choosing “not to take new

evidence and relies solely on the administrative record, this court owes considerable

deference to the hearing officer, and may set aside the administrative order only if it is

‘strongly convinced that the order is erroneous.’        This level of review is akin to the

standards of clear error or substantial evidence.” Alex R. v. Forrestville Valley Cmty. Unit Sch.




                                               18
Dist. No. 221, 375 F.3d 603, 611-12 (7th Cir. 2004). 10




I.     S.C.’s Pre-Calculus Math Class

       Plaintiffs first challenge the ALJ’s finding that the District’s refusal to revise S.C.’s

IEP to include a pre-calculus math course, taught verbally using a traditional methodology,

did not deny his right to a FAPE. The IDEA requires school districts, as recipients of

federal education funds, to provide children with disabilities FAPE in the least restrictive

environment. 20 U.S.C. § 1412. Under this requirement, the FAPE should be “specially

designed to meet the unique needs of the handicapped child, supported by such services as

are necessary to permit the child ‘to benefit’ from the instruction.”                Bd. of Educ. of

Murphysboro Cmty. Unit Sch. Dist. No. 186, 41 F.3d at 1166. However, this statutory

directive does not require the District “to educate a handicapped child to her highest

potential”; instead, the education provided must be “sufficient to confer some educational

benefit upon the handicapped child.” Bd. of Educ. v. Rowley, 458 U.S. 176, 200, 102 S. Ct.




10
  This standard applies to the court’s review of the ALJ’s decision here even though the Carrs
were allowed to supplement the administrative record to correct a technical error. Earlier in
this case, the Carrs sought to supplement the administrative record significantly, first by
essentially reopening discovery to allow them to find experts on two different topics, and
second by adding two pages to complete an exhibit. The court denied plaintiffs’ request for new
experts because they did not identify their proposed experts, and they failed to explain how those
experts filled in a necessary gap before the ALJ or otherwise would have impacted the results of
their claims at the due process hearing. (Order (dkt. #58) at 10-12.) However, the court granted
their last request, permitting the Carrs to substitute one of the exhibits admitted during the due
process hearing because it was apparent that an incomplete version of that exhibit was inadvertently
admitted. Specifically, the exhibit -- an internet printout describing the TOPS2 evaluation --
excluded the second and third pages. (Id. at 12-13.) Still, plaintiffs only relied on the first page of
that exhibit -- the same page that the ALJ had access to during the hearing. As such, those pages
had zero impact on this court’s review, and the ALJ’s decision is subject to the deferential standard
articulated by the Seventh Circuit in Alex R., 375 F.3d at 611-12.


                                                 19
3034 (1982). More specifically, the IDEA provides that every covered child must have an

IEP, which is created and periodically reviewed following meetings that include parents,

teachers, school personnel and educational experts. A child’s IEP includes her statement

of special education, related services and accommodations the school will provide for the

child. 20 U.S.C. § 1414(d)(1)(A). Once school officials and parents agree on a child’s

IEP, the district must put it into effect. § 1414 (d)(2)(A).

       Recently, the United States Supreme Court clarified that “[t]o meet its substantive

obligation under the IDEA, a school must offer an IEP reasonably calculated to enable a

child to make progress appropriate in light of the child’s circumstances.” Endrew F. ex rel.

Joseph F. v. Douglas Cty. Sch. Dist. RE-1 580, U.S. --, 137 S. Ct. 988, 999 (2017). In

evaluating a student’s progress, “[o]bjective factors, such as regular advancement from

grade to grade, and achievement of passing grades, usually show satisfactory progress.” Alex

R. ex rel. Beth R., 375 F.3d at 615. In this case, the District met its substantive obligations.

       As an initial matter, in criticizing the adopted IEP for math, plaintiffs ignore that

the District is allowed discretion in determining what S.C.’s IEP should entail, and

certainly how, if at all, it should be revised mid-stream. Instead, plaintiffs argue that the

ALJ should have concluded independently that:           (1) S.C. could not learn using the

deductive reasoning of CPM; and (2) S.C.’s pre-calculus class within the District denied

him FAPE. In support, plaintiffs contend that S.C.’s 16th percentile “Making Inferences”

result on the 2013 TOPS2 evaluation establishes that he was not equipped to learn pre-

calculus using the CPM method. They further contend that the CPM methodology relies

wholly on a student’s ability to make inferences, pointing to S.C.’s math teacher Lauren

Walker’s description of CPM, which “sounds like” the description of “Making Inferences”

                                              20
in the TOPS2 evaluation. However, plaintiffs cite no other record evidence in support of

either contention. In fact, ALJ Pederson received evidence that the TOPS2 evaluation is

not intended to evaluate a student’s math skills, and other record evidence contradicts the

suggestion that S.C.’s math education required a solid command of deductive reasoning.

Nor does the evidence show that CPM is based solely on deductive reasoning, particularly

for S.C. who received additional one-on-one teaching from Ms. Walker. To begin, the

formal description of the TOPS2 “Making Inferences” evaluation is as follows:

      The student is asked to give a logical explanation about a situation,
      combining what he knows or can see with previous experience/background
      information. Students who do well on this subtest make plausible inferences,
      predictions, or interpretations.

(AR, Ex. 48.) Next Walker described how she teaches CPM:

       [CPM] is based on the idea that students do better when they have to do the
       work and have it, then, checked by peers and teachers. And it’s this cyclic
       process of getting to try out the material, see what they think about it, justify
       what they come up with. … Come to conclusions, and then check that
       against what a teacher might say or something else that they might -- another
       example they’re presented with. … Sometimes it’s very, I guess what you’d
       call traditional, where it just says, here are some formulas we’re going to use.
       Let’s start using them.

(AR, Tr. 329-30.) While Walker acknowledged using deductive reasoning in teaching pre-

calculus using CPM, she also described using both deductive and inductive reasoning and

making efforts to respond to individual students’ needs.

       I would say that it really balances. If I had to pick one over the other, I
       would say that a lot of the lessons start with deductive, try some cases, access
       your prior knowledge, access something that we did yesterday, and then let’s
       move along with that to find something new. But not always, not at all.
       That’s not always the case.

(AR, Tr. 353.) Even accepting that a student’s ability to make inferences may benefit them

when taught using CPM methodology, the ALJ was justified in finding that S.C.’s actual

                                              21
experiences in Ms. Walker’s pre-calculus class were reasonably calculated to let him

progress.

       In fact, ALJ Pederson was justified in finding that S.C. actually did progress. While

plaintiffs challenge this finding by citing to S.C.’s other, notably higher, evaluation scores

to argue that S.C.’s pre-calculus grades were simply not indicative of his intellectual

capabilities, the ALJ ultimately concluded that S.C.’s performance still showed

improvement during the trimester. In doing so, the ALJ recognized that pre-calculus is a

notoriously challenging class for a regular education student, and also that S.C. started

with a D grade in October of 2015. At that point, however, the ALJ found significant that

Walker stepped in, provided extra assistance by meeting S.C. outside of the classroom

when possible, and worked with him on Khan Academy assignments. The ALJ was further

justified in finding that S.C. made progress because he ended up with a C+ grade for the

first trimester, a clear indicator that his learning had improved after Walker started working

with him. ALJ Pederson also weighed Melinda’s testimony that S.C. is a “gifted student

with no deficits in math” (AR, Tr. 780-81) against Walker’s testimony that she believed

S.C. to be making meaningful progress in a challenging class (AR, Tr. 341, 350-51),

ultimately finding Walker’s testimony more persuasive.

       To be fair, the record shows that S.C. failed a pre-calculus test in November of 2015,

as well as a re-take of that test, and the ALJ did not specifically address that result in her

conclusions. However, the record also contains an email from Walker to S.C. and plaintiffs

dated November 30, 2015, after S.C. had failed the test that confirms both Walker’s efforts

to help S.C. improve and his overall improvement. (AR., Ex. 15, at NGSD-230-31.) More

particularly, Walker’s email reported that S.C. scored an 81% on his second “End Course”

                                             22
test, which was an improvement over his last test. Walker further observed that even

though the more recent test covered different material than the earlier test, there were “a

lot of improvements on some of the concepts” and that S.C. had “used some strategies” to

answer the multiple-choice questions. (Id.) Given S.C.’s documented improvement, the

ALJ’s failure to account for one failed test in particular does not amount to clear error.

       Plaintiffs also argue that the C+ grade did not demonstrate progress because they

believed that S.C. could not qualify to take calculus his senior year with that grade, but

that simply was not the case. To the contrary, Walker’s November 30 email also explained

that she “never take[s] the grade as the only measure when considering a student for

Calculus,” adding that she commonly worked with students in S.C.’s shoes to help them

qualify to take calculus despite lower grades. (Id.) Even accepting that an improved but

still low grade could demonstrate a “lack of progress” if it prevents the student from taking

the next higher class, Walker’s demonstrated willingness to help S.C. take calculus as a

senior was more than sufficient for the ALJ to conclude that S.C.’s experience in math class

was “reasonably calculated” to allow him to progress.

       Similarly, plaintiffs would fault the ALJ for not specifically mentioning S.C.’s B-

grade at UW-Madison, as well as his improved ACT score. Yet again, neither of these

metrics suggest that ALJ Pederson committed clear error. While plaintiffs seem to believe

that S.C.’s B- grade at UW-Madison proves that the CPM method denied him a FAPE,

S.C.’s additional progress could have simply been the product of his ongoing improvement

with difficult subject matter or at least the ALJ was permitted to find without specifically

mentioning this apparent marginal improvement.

       Finally, plaintiffs argue that the ALJ improperly ignored Scherz-Busch’s testimony

                                             23
during the hearing that S.C. had “superior abilities in math calculation and fluency but

struggled with step by step reasoning, as used in the CPM method.” Again, however, the

court is unable to find that this constitutes plain error. As an initial matter, Scherz-Busch

did not include any specific recommendations about the appropriateness of the CPM

method.      Indeed, plaintiffs mischaracterize Scherz-Busch’s testimony by citing only a

snippet of it, when, in fact, her testimony was less conclusive with respect to the

appropriateness of CPM. She actually testified that S.C. “does less well, although not

horrible, with step by step sequential information or processing” (AR, Tr. at 283), which

is a far cry from opining that S.C. was not receiving an opportunity to progress by being

taught using the CPM methodology. While the Carrs may be admired for their fierce

advocacy on behalf of their son, the overall record here actually reflects a school district

that seemed to be making every effort to implement the IEP, as well as to consider

reasonable amendments to it. The record simply does not support a finding that the

District failed to provide him with a FAPE. In particular, while S.C.’s pre-calculus grades

in the first trimester certainly differed from his other grades and evaluations, the ALJ

grounded the finding that S.C. was not denied FAPE on undisputed and persuasive

evidence that the District had given S.C. the opportunity to progress, and that in fact, he

did so.




II.       Claim for Reimbursement of S.C.’s Private Tuition Payments

          Plaintiffs separately challenge the ALJ’s conclusion that the Carrs were not entitled

to reimbursement for the cost of the UW-Madison math course S.C. ultimately took in the

spring of 2016. As an initial matter, for the plaintiffs to prevail in this challenge the ALJ

                                               24
would have had to find that: (1) the District did not make FAPE available to S.C.; and (2)

the course was proper under the IDEA.           20 U.S.C. § 1412(a)(10)(C).         Moreover,

reimbursement may be reduced or denied if:

       (aa) at the most recent IEP meeting that the parents attended prior to
       removal of the child from the public school, the parents did not inform the
       IEP Team that they were rejecting the placement proposed by the public
       agency to provide a free appropriate public education to their child, including
       stating their concerns and their intent to enroll their child in a private school
       at public expense; or

       (bb) 10 business days (including any holidays that occur on a business day)
       prior to the removal of the child from the public school, the parents did not
       give written notice to the public agency of the information described in item
       (aa).

§ 1412(a)(10)(C)(iii)(I). Even assuming that S.C.’s math education did not provide him

a FAPE, ALJ Pederson correctly concluded that plaintiffs did not meet these statutory

prerequisites for reimbursement.

       Plaintiffs essentially reargue their previous position before the ALJ: they did not

decide to enroll him at UW until after January 7, 2016, when they first learned that the

District would not adjust his IEP to include a traditional math course; that apparently left

them with just six days before the start of classes at UW-Madison to get him enrolled; and

thus, they did not have the opportunity to request reimbursement ten business days before

enrolling him. Moreover, plaintiffs point out, they did not receive the school principal’s

authorization until January 13, 2016. According to plaintiffs, this tied their hands and

precluded their giving the requisite ten-day notice.

       While plaintiffs may have believed they had no choice but to enroll S.C. at UW-

Madison, they do not explain why they did not request reimbursement as soon as they

decided to enroll him. Nor do plaintiffs explain why, during their conversations with the

                                              25
principal and special education director, they failed to indicate that they would be seeking

reimbursement for the class (if not actually suggesting that they would pay for it

themselves). See, discussion, supra, n. 6. Regardless, the record supports the ALJ’s findings,

alternatively, that: (1) S.C. was not denied a FAPE; and (2) plaintiffs failed to make timely

requests for reimbursement.      Moreover, on this record, the court finds further that

plaintiffs acted unreasonably in pursuing reimbursement for the UW-Madison course well

after   the   fact,   another   statutory   basis   for   denying    reimbursement.        See

§ 1412(a)(10)(C)(iii)(III) (reimbursement may be reduced or denied “upon a judicial

finding of unreasonableness with respect to actions taken by the parents”).




III.    S.C.’s 2016-2017 IEP

        Finally, plaintiffs challenge the ALJ’s conclusion that the District adequately

implemented S.C.’s IEP during the 2016-2017 school year. Plaintiffs purport to challenge

all six findings upon which the ALJ’s conclusion was based, but have not demonstrated

that any of those findings amounted to clear error. To the contrary, the administrative

record shows that the District acted in accordance with the directives of the IEP, and

further that the District’s IEP team members wanted to give S.C. more services for the

2016-2017 school year, but plaintiffs repeatedly (intentionally or not) stood in the way of

their being able to do so. If anything, the true gist of plaintiffs’ complaint is that S.C. did

not actually improve during the 2016-2017 schoolyear, but the District was not required

to actually make improvements, only to put S.C. in a reasonable position to do so in

accordance with the IEP’s goals and objectives.

        A. Claimed Failure of the Special Education Teacher to Inform all of S.C.’s
           Teachers about the IEP
                                        26
       As they did at the hearing, plaintiffs take issue with the substance of the “IEP At-a-

Glance” document prepared by special education teacher Shannon Castrodale for S.C.’s

regular education teachers. Plaintiffs claim that Castrodale did not actually circulate this

document, and in any event, that the information in that document did not sufficiently

alert S.C.’s regular education teachers about his particular accommodation needs. In

support, they cite to Melinda’s hearing testimony that she learned during a parent teacher

conference that “none of his teachers knew” that S.C. even had an IEP. (AR, Tr. 798.)

There are at best two problems with that argument. First, Melinda also testified that S.C.’s

math teacher, Walker, did know about his IEP by the second week of school.              This

considerably weakens her assertion, especially given their concern with S.C.’s performance

centered almost exclusively on his math class. Second, and more importantly, the ALJ

received and considered Melinda’s testimony, but ultimately rejected it as unfounded

hearsay based on other, contradictory evidence.      Specifically, the ALJ found that the

“credible evidence on the record” showed that Castrodale did provide S.C.’s regular

education teachers with the IEP At-a-Glance, referring to Castrodale’s own testimony and

Exhibit 12, an email correspondence between Castrodale and all of S.C.’s teachers. (See

Decision (dkt. #22-1) at 4.) Finally, the ALJ properly rejected the notion that S.C.’s

teachers as a group did not have sufficient information about S.C. Indeed, the IEP did not

even require his regular education teachers to have copies of the IEP.

       B. Claimed Failure of the Special Education Teacher to Work with S.C.
          on Organizational, Prioritization and Study Skills

       In challenging this conclusion, plaintiffs next challenge the implementations of the

2016-2017 IEP based on evidence at the hearing showing that S.C. did not organize his

                                             27
papers in his binders by class, which in their view shows that Castrodale failed to work

with him on organization skills. They further argue that S.C.’s use of a planner did not

accomplish the IEP objective regarding organization.             Yet plaintiffs submit no record

evidence that rebuts Castrodale’s direct testimony that she met with him weekly to discuss

how he was recording his assignments and preparing for upcoming tests, as well as regularly

checking and discussing his grades. While plaintiffs take issue with the fact that much of

Castrodale’s testimony is not reflected in the documentary evidence, they have cited no

contradictory evidence either. Likewise, while plaintiffs take issue with the efficacy of

Castrodale’s efforts, they submit no evidence suggesting that Castrodale did not actually

meet with him on a weekly basis to help S.C. improve his organizational and preparation

skills. Regardless, this court will defer to the ALJ’s credibility determinations.

       C. Claimed failure by the Special Education Teacher to Monitor S.C.’s
          Email and Put Appointment and Assignment Reminders in his
          Phone

       Plaintiffs also reargue that Castrodale should have required S.C. to email her about

assignments, pointing out that S.C. did not actually send the emails and that Castrodale

did not use their weekly meetings to have S.C. input reminders in his phone. As the ALJ

concluded, however, the IEP required S.C. to take on these tasks independently. Plaintiffs

ignore this conclusion, instead focusing on when Castrodale started telling S.C. to email

her, which they assert occurred after February of 2016, when Melinda explicitly asked

Castrodale to start directing S.C. to send her that reminder email. (AR., Ex. 46.) 11 While



11
  Plaintiffs similarly complain about Castrodale’s record-keeping, arguing that her progress reports
contained errors and that her weekly checklists did not begin until November of 2015. They claim
that even though the ALJ had Exhibit 9 (Castrodale’s progress notes) and Exhibit 10 (the weekly
checklists Castrodale filled out related to S.C.’s progress), she failed to account for the differences
or how they allegedly showed Castrodale’s failings. While the ALJ did not specifically address
                                                 28
this exhibit shows that Melinda emailed Castrodale at that time, relaying S.C.’s report that

Castrodale had never actually asked him to send her emails three days before tests and

quizzes, that same email also shows Castrodale informed Melinda that she had been

discussing upcoming and tests and quizzes during their weekly meetings. Given that

Castrodale’s meetings were working toward improving S.C.’s organizational habits, and

that plaintiffs concede that Castrodale did send those reminder emails for at least a portion

of the school year, plaintiffs have not shown that the ALJ’s rejection of this argument

constituted clear error.

       Plaintiffs also attempt to read more into the IEP’s requirements arguing that

Castrodale should have reached out to S.C.’s teachers for his test and quiz dates, so that

Castrodale could email S.C. as a prompt. This argument broadens the actual objective of

the IEP, which was that S.C. would “independently” use a study skill strategy and email

Castrodale three days before to a test or quiz to inform her of his study strategy. The ALJ

recognized that this objective did not require Castrodale to take such additional steps, and

instead that she fulfilled her obligations under this objective by repeatedly prompting him

to email. Certainly, Castrodale could have proactively done more than the IEP called for,

especially when it became apparent that S.C. was failing to hold up his part of the bargain,




Exhibits 9 and 10, she certainly considered them. As for Exhibit 9, the ALJ recognized that
Castrodale’s progress reports “may have had some minor errors regarding the number of missing
assignments,” but ultimately concluded that there was no evidence that they were “so inaccurate”
that they denied S.C. FAPE. Similarly, while Exhibit 10 includes only checklists from November
of 2015 forward, Castrodale testified that she had been keeping records of her weekly meetings
with S.C., but she only started saving them in November of 2015 (AR, Tr. at 194). The ALJ found
her testimony credible, and this court has no basis to hold otherwise. Accordingly, the ALJ plainly
did not “ignore” the implications of Exhibits 9 and 10.



                                                29
but the court does not disagree that meeting with and encouraging S.C. to do so was

sufficient to meet the District’s FAPE obligation.

       Setting aside any dispute the parties have about what Castrodale did or should have

done, the ALJ did not end her analysis there, but also considered S.C.’s actual performance,

ultimately concluding his performance suggested improvement: S.C.’s lowest grade during

the school year was a C+, and Castrodale and the District’s special education director both

opined that S.C. made progress during the year.        While plaintiffs now insist that if

Castrodale had made more efforts to ensure S.C. wrote down reminders and completed his

assignments, his grades could have been even better, the question before the ALJ was not

whether the District ensured that S.C. reached his highest potential, but whether S.C.’s

educational experience gave him a reasonable opportunity to progress.

       D. Other Claimed Failures by the District to Verify the Accuracy of
          S.C.’s Self-reporting and to Consult with Teachers

       Plaintiffs similarly argue that the District should have taken additional steps to

make sure that S.C. completed missing assignments, but they do not point to any specific

requirement within the IEP that supports their position. Instead, they believe that the

verification requirements would be integral to ensure that S.C. was meeting his IEP goal of

turning in assignments on time and completed. Again, however, nothing in the text of the

IEP imposes those additional responsibilities. And in fact, the evidence before the ALJ

showed that Castrodale actually wanted to adjust the IEP to spend more time with S.C. to

work on his organizational skills and address the problem of his incomplete or missed

assignments, but that plaintiffs rejected that offer. As such, the ALJ’s rejection of this

argument had more than adequate footing in this record.


                                            30
       E. Claimed Failure by the Special Education Teacher to Track S.C.’s
          Missed, Late or Partial Assignments

       In challenging this conclusion, plaintiffs point out that Castrodale’s weekly

checklists (see AR, Ex. 10) showed that he turned in 20 late assignments during the

trimester, but Castrodale’s progress report did not reflect the frequency of those late

assignments. While the ALJ noted that Castrodale’s progress reports did contain some

errors regarding missing assignments, she found no evidence showing that they were so

inaccurate that they resulted in a denial of FAPE, and actually the evidence showed that

Castrodale worked with S.C. to help him progress toward his goal and wanted to spend

even more time with S.C. to devote to improving his organizational skills, which included

tracking missed assignments. Moreover, beyond arguing again that S.C.’s grades could

have been better had Castrodale recorded more missing assignments, plaintiffs do not

submit any evidence – such as a missed educational opportunity -- suggesting that these

mistakes precluded him the reasonable opportunity to progress. As such, and in giving due

deference to the ALJ’s determination that Castrodale’s errors did not actually deny S.C.

the chance to progress, the court sees no clear error.

       F. Claimed Failure to Require S.C. to Make Progress

       Finally, plaintiffs claim that the ALJ did not properly consider the evidence related

to Castrodale’s work with S.C. on the transitional role. They point out that S.C. was

supposed to work on three different potential careers, but that Castrodale only worked with

him on one. Yet plaintiffs’ argument again relies on a faulty premise: that the IEP required

S.C. to make progress towards his transition goal. Moreover, plaintiffs ignore the work

that Castrodale and S.C. did together: they discussed his interest in a career in sound


                                             31
engineering and the colleges S.C. was interested in, and she provided S.C. with printouts

of the entrance requirements for those colleges. While Castrodale’s specific discussions

with S.C. about potential occupations were more limited than the IEP’s goal that S.C. learn

about three different careers, that simply means S.C. did not accomplish the annual goal,

not that he made no progress. Once again, the ALJ did not commit clear error.




                                         ORDER

      IT IS ORDERED that:

      (1) Defendant New Glarus School District’s motion for summary judgment (dkt.

          #67) is GRANTED.

      (2) Plaintiff’s motion for summary judgment (dkt. #71) is DENIED.

      (3) The clerk of court is DIRECTED to enter judgment in defendant’s favor and

          close this case.

      Entered this 12th day of October, 2018.

                                         BY THE COURT:

                                         /s/
                                         ________________________________________
                                         WILLIAM M. CONLEY
                                         District Judge




                                            32
